Citation Nr: 1040252	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a brain 
aneurysm/stroke, to include as secondary to a service-connected 
skull fracture and/or service-connected headaches.

2.  Entitlement to service connection for a seizure disorder, to 
include as secondary to a service-connected skull fracture and/or 
service-connected headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1965 to September 
1968.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Des Moines, Iowa 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) (2009).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

The Veteran asserts that service connection is warranted for an 
aneurysm/stroke and a seizure disorder as secondary to his 
service-connected skull fracture with concussion and/or his 
service-connected headaches.  Post-service treatment records 
demonstrate that the Veteran has been diagnosed with and treated 
for an aneurysm/ stroke and a seizure disorder.  The record also 
demonstrates that the Veteran is service-connected for a skull 
fracture with concussion, and headaches secondary to the skull 
fracture.   In a May 2005 VA examination report, the examiner 
opined that the Veteran's aneurysm/stroke and seizure disorder 
were not caused by or due to his skull fracture with concussion.  
A March 2009 VA record also shows that the examiner opined that 
the Veteran's aneurysm was not caused by or the result of the 
Dimetapp that he used to treat his headaches.  However, there is 
no evidence that any VA examiner has provided an opinion as to 
whether manifestations of the Veteran's service-connected skull 
fracture with concussion and/or his service-connected headaches 
chronically aggravate his residual disability of an 
aneurysm/stroke, and/or seizure disorder, beyond the natural 
progress of the diseases.  The Board notes that such medical 
questions cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions].  This question must be addressed by an appropriately 
qualified medical professional. See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Therefore, the Board 
finds that the May 2005 and March 2009 VA examinations and 
opinions are inadequate.  Consequently, the Board finds that the 
claims must be remanded for new VA examinations and clinical 
opinions that adequately address the Veteran's secondary service 
connection claims.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
skull fracture with concussion, headaches, 
seizure disorder, and residuals of his 
aneurysm/stroke, since service.  After 
securing the necessary authorizations for 
release of this information, obtain copies 
of all treatment records referred to by the 
Veteran, not already of record.

2.  After an appropriate period for 
response has been afforded, the Veteran 
should be provided a VA examination(s) by 
the appropriate specialist(s) to determine 
the nature and etiology of any current 
seizure disorder and resultant disability 
of a stroke/aneurysm.  All necessary tests 
should be performed.  

The examiner should be requested to furnish 
an opinion as to whether it is at least as 
likely as not that the Veteran has a 
seizure disorder and/or residual disability 
of an aneurysm/stroke that is related to 
any incident of service.  

The examiner should also provide an 
opinion, as to whether it is at least as 
likely as not that the Veteran's service-
connected skull fracture with concussion, 
and/or service-connected headaches 
(including the use of Dimetapp that the 
Veteran used to treat such headaches), 
proximately cause or chronically aggravate 
his seizure disorder and/or chronic 
residual disability of an aneurysm/stroke 
beyond the natural progress of the 
diseases.

 If the Veteran's skull fracture with 
concussion, or service-connected headache 
disability, is found to chronically 
aggravate either of the disabilities for 
which service connection is sought, the 
examiner must establish a pre-aggravation 
baseline level of severity for the 
aggravated nonservice-connected disability 
based on the medical evidence prior to 
aggravation.  The current severity of these 
disabilities should also be described.  Any 
aggravation of the nonservice-connected 
disability due to the natural progress of 
the disease, and not due to a service-
connected disability must be specifically 
identified.  

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

3.  Thereafter, readjudicate the issues on 
appeal, to include with consideration of all 
evidence received since the most recent 
supplemental statement of the case.  If any 
benefit sought remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


